Citation Nr: 1010013	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  05-36 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
gastrointestinal disorder, to include as secondary to 
service-connected schizophrenia. 



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

In April 2006, the Veteran presented testimony at a hearing 
conducted at the RO before a Decision Review Officer (DRO).  
A transcript of this hearing is in the Veteran's claims 
folder.

In January 2008, the Board remanded the claim for entitlement 
to service connection for schizophrenia as well as the matter 
on appeal for further development.  In March 2009, the RO 
granted service connection for schizophrenia.  Consequently, 
this matter is resolved and no longer in appellate status.  

As will be discussed below, the Board finds new and material 
evidence sufficient to reopen the claim for entitlement to 
service connection for a gastrointestinal disorder.  However, 
the Board finds that further development is necessary before 
a decision can be reached on the underlying claim.  
Consequently, the issue of entitlement to service connection 
for gastrointestinal disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 1993, the RO denied the claim for service 
connection for an ulcer condition.  The Veteran was notified 
of that decision, but did not initiate an appeal.

2.  Some of the evidence received since March 1993 when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for a gastrointestinal disorder. 


CONCLUSIONS OF LAW

1.  The March 1993 RO rating decision that denied service 
connection for an ulcer condition is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302, 20.1103 (2009).

2.  New and material evidence has been received, and the 
claim for service connection for a gastrointestinal disorder 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The 
Board finds that VA compliance with the mandates of the VCAA 
is sufficient to permit review of the petition to reopen for 
entitlement to service connection for a gastrointestinal 
disorder, which is remanded for further development by the RO 
as discussed below.  As the determination below represents a 
grant of the petition to reopen, a detailed discussion of the 
impact of the VCAA on this appeal is not necessary.  In view 
of the outcome, any deficiencies in such notice or assistance 
have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009); Mayfield v. Nicholson, 19 Veteran. App. 103, 
(2005), rev'd on other grounds Mayfield v. Nicholson, 444 
F.3d. 1328 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).



LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).  See also Duran v. Brown, 7 
Vet. App. 216, 220 (1994).  

A March 1993 RO decision denied service connection for an 
ulcer condition because the service treatment records were 
negative for any type of stomach problems.  Further, it was 
noted that the current evidence showed complaints of pain but 
no actual diagnosis of an ulcer.  The Veteran was notified of 
the denial in March 1993.  Because the Veteran did not appeal 
that decision, it is final and not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  

The Veteran, however, now seeks to reopen his claim.  As 
noted, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  In July 2004, the Veteran filed a claim 
for a gastric condition, which is essentially the same 
condition that he was denied service connection for in March 
1993.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) 
(holding that the "factual basis" of a claim for service 
connection is the veteran's disease or injury, rather than 
the symptoms of that disease or injury).  Accordingly, the 
matter on appeal has been recharacterized to more accurately 
reflect the Veteran's contentions.  

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final March 1993 rating decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final rating decision is new and material 
within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file 
subsequent to the 1993 decision includes, but is not limited 
to, VA treatment records, Social Security Administration 
(SSA) records, VA examinations, and statements of the 
Veteran.  

As noted, the Veteran's claim was previously denied, in part, 
because there was no actual diagnosis of an ulcer or other 
gastrointestinal related disorder.  In particular, the 
evidence now consists of several diagnoses of 
gastrointestinal related disorders, to include 
gastrointestinal reflux disease (GERD), antral ulcer, and 
chronic dyspepsia.  Obviously, this evidence is new in that 
it was not previously of record.  Moreover, this evidence 
relates to an unestablished fact necessary to substantiate 
his claim.  Further, as its credibility is presumed, the 
private medical opinion raises a reasonable possibility of 
substantiating the claim.  Justus, 3 Vet. App. at 513.  For 
these reasons, the Board finds that the additional evidence 
received since March 1993 warrants a reopening of the 
Veteran's claim of service connection for a gastrointestinal 
disorder, as it is new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a).




ORDER

In conclusion, new and material evidence having been 
received, the claim of entitlement to service connection for 
a gastrointestinal disorder, is reopened.


REMAND

The Veteran contended in his July 2004 claim that he was 
treated for a gastric condition while in the service.  
Although the Veteran's then representative clarified during 
his April 2006 DRO hearing that the Veteran was only claiming 
service connection for a gastrointestinal disorder as 
secondary to his now service-connected schizophrenia, the 
Veteran testified that he experienced 
stomach/gastrointestinal related complaints during service.  
Therefore, the Board will consider the claim on both a direct 
and secondary basis.  

The Veteran's service treatment records are absent for 
complaints, treatment, or diagnoses of gastrointestinal 
related disorders.  However, the Veteran testified that he 
had upset stomach and nauseous episodes during service 
approximately every two weeks.  He did not believe he 
received any medication while in service.  

A September 1973 post-service VA treatment entry reflected 
that the Veteran complained of epigastric pain made worse by 
eating.  The Veteran had that pain for two and a half years, 
but had nausea and vomiting for the last six to seven months.  
The pain was increased by anxiety.  The impression was GI 
distress of questionable etiology.  It was also noted that 
the Veteran might have a small ulcer or might have gastritis.  
In December 1974, the Veteran reported in a VA treatment 
entry that he was treated in service for stomach trouble.  
The diagnosis was gastroneurosis.  

The Board notes that the Veteran is competent to give 
evidence about what he experienced; i.e., stomach upset and 
nauseous episode during service.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (finding veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  Moreover, the Veteran's account of his in-service 
symptomatology is supported by the September 1973 VA 
treatment entry which dates the onset of epigastric pain 
during his service.  Accordingly, the evidence of record 
indicates that the Veteran began experiencing 
gastrointestinal related symptomatology during service.  

Further, the evidence of record contains a March 1992 VA 
treatment entry noting complaints of gastrointestinal 
problems.  A September 2004 VA treatment entry had diagnoses 
of gastric ulcer and GERD.  Additionally, other September 
2004 VA treatment entries indicated that the Veteran reported 
stomach trouble since age 19 and had an antral ulcer.  The 
assessment was chronic dyspepsia.  Thus, it appears that the 
Veteran continued to have gastrointestinal symptomatology in 
the 1990s and 2000s as well.  

The Veteran has not had a VA examination for his claim for a 
gastrointestinal disorder on a direct basis.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  Because there is credible and competent evidence 
of in-service gastrointestinal related symptomatology, 
evidence of continued gastrointestinal symptomatology after 
service, and current gastrointestinal related diagnoses, the 
Board concludes that a remand is necessary to afford the 
Veteran an examination.  38 C.F.R. § 3.159(c)(4).

Moreover, the Board finds that the May 2009 VA examination is 
inadequate upon which to base a determination for the claim 
as secondary to service-connected schizophrenia.  In this 
regard, the examiner commented that after review of the 
medical literature, there was no connection of GERD and the 
Veteran's schizophrenia.  Therefore, the examiner concluded 
that it was less likely as not that his reflux was secondary 
to his schizophrenia.  However, the examiner did not provide 
any rationale to support her conclusions.  For example, she 
did not indicate what medical literature she was relying upon 
or specially what that literature indicated in terms of an 
association between GERD and schizophrenia.  Accordingly, 
because it is unclear what basis the examiner used to support 
her conclusion, a remand is necessary to afford the Veteran 
and adequate VA examination and opinion.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to evaluate his claim for a 
gastrointestinal disorder, to include as 
secondary to service-connected 
schizophrenia.  A copy of the claims 
folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

a.  Based on a review of the claims folder 
and the examination findings, including the 
service treatment records, VA treatment 
reports, SSA records, and May 2009 VA 
examination, the examiner should render any 
relevant diagnoses pertaining to the claim 
for a gastrointestinal disorder.  

b.  Additionally, the examiner should state 
a medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current gastrointestinal 
disorder is causally or etiologically 
related to his symptomatology, (described 
as upset stomach, nausea, and epigastric 
pain) during military service (August 1970 
to February 1972) as opposed to its being 
more likely due to some other factor or 
factors.  

c.  Further, based on a review of the 
claims folder and the examination findings, 
including the service treatment records, VA 
treatment reports, SSA records, and May 
2009 VA examination, the examiner should 
opine as to the relationship, if any, 
between the Veteran's service-connected 
schizophrenia and any gastrointestinal 
disorder.  To the extent possible, (likely, 
unlikely, at least as likely as not) the 
examiner should opine whether a 
gastrointestinal disorder was either 
proximately (a) caused by or (b) aggravated 
by his service-connected schizophrenia.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the claim for entitlement 
to service connection for a 
gastrointestinal disorder, to include as 
secondary to service-connected 
schizophrenia, should be reviewed by the 
RO on the basis of additional evidence.  
If the benefit sought is not granted, the 
Veteran should be furnished a Supplemental 
Statement of the Case (SSOC) and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


